Citation Nr: 9900593
Decision Date: 01/12/99	Archive Date: 06/24/99

DOCKET NO. 96-07 593               DATE JAN 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUES

1. Entitlement to service connection for ischemic heart disease.

2. Entitlement to service connection for a post-traumatic right
shoulder arthritis.

3. Entitlement to service connection for gall bladder removal.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to October
1945 and was a prisoner of war (POW) of the German Government from
February 1944 to April 1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal of adverse rating determinations by the Department of
Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.

The veteran filed his original claim for service connection for
post-traumatic arthritis of the right shoulder in October 1992. In
a March 1993 rating decision, the RO denied entitlement to service
connection for post-traumatic arthritis of the right shoulder and
lumbar spine. The veteran failed to perfect a timely appeal and the
rating decision became final.

In August 1994, the veteran sought service connection for beriberi
and ischemic heart disease as a former POW. In an April 1995 rating
action, the RO denied entitlement to service connection for
ischemic heart disease due to beriberi and for removal of the gall
bladder. The veteran filed a timely notice of disagreement (NOD) in
June 1995 and perfected his appeal in February 1996.

In August 1995, the veteran sought to reopen his claim for service
connection for right shoulder injury and arthritis. In a December
1995 decision, the RO reopened the veteran's claim and denied
entitlement to service connection for arthritis, right shoulder as
not well grounded. The Board construes the veteran's March 1996 RO
hearing transcript as an NOD regarding the claim for service
connection for arthritis of the right shoulder. In his July 1996
decision, the Hearing Officer denied

entitlement to service connection for arthritis of the right
shoulder to include traumatic arthritis. The veteran perfected his
appeal in December 1996.

In a subsequent March 1997 rating decision, the RO determined that
new and material evidence to reopen the claim for service
connection for post-traumatic arthritis, right shoulder and lumbar
spine had not been presented and the RO issued a supplemental
statement of the case. The Board notes that the issue of
entitlement to service connection for right shoulder arthritis was
previously reopened and denied as not well grounded. The veteran
perfected the issue and the issue properly before the Board is as
stated upon the title page of this decision.

CONTENTIONS OF APPELLANT ON APPEAL

In substance, it is argued that the veteran had edema and swelling
of his legs and feet in service and regardless of whatever heart
problems he may or may not have, he has been repeatedly diagnosed
as having ischemic heart disease, which by law mandates a grant of
service connection for POW-related presumptive disorders. It is
also argued that the veteran's gall bladder problems were due to
his internment as a POW. Further, the veteran maintains that his
right shoulder problems are the result of repeated injuries as a
paratrooper in the service.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the veteran's claims file. Based
on its review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that
the evidence is in favor of entitlement to service connection for
ischemic heart disease; the evidence is at least in equipoise and
thus, supports the veteran's claim of entitlement to service
connection for right shoulder arthritis; and the claim for
entitlement to service connection for gall bladder removal is not
well grounded.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
these claims has been obtained by the RO, to the extent possible.

2. The veteran experienced edema of the lower extremities as a POW.

3. The veteran has ischemic heart disease.

4. The veteran has current residuals of an inservice right shoulder
injury.

5. The veteran has not submitted medical evidence of a nexus
between his post-service gall bladder removal and service.

CONCLUSIONS OF LAW

1. Ischemic heart disease was incurred in service. 38 U.S.C.A.
1110, 1154, 5107 (West 1991); 38 C.F.R. 3.309 (1998).

2. Right shoulder arthritis was incurred in military service. 38
U.S.C.A. 1131, 5107 (West 1991); 38 C.F.R. 3.303 (1998).

3. The claim of entitlement to service connection for gall bladder
removal is not well grounded. 38 U.S.C.A. 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Entitlement to Service Connection for Ischemic Heart Disease
and Post-traumatic Right Shoulder Arthritis

A. Pertinent Regulations

Service connection may be established for a disability incurred in
or aggravated by active service. 38 U.S.C.A. 1110. Under other
regulations, service connection may also be granted for certain
disabilities which are present to a compensable degree within a
given period after service or (also under 38 C.F.R. 3.3 07, 3.309)
other disabilities if present in a veteran who was a POW for no
less than a given period of time, [i.e., ischemic heart disease as
comparable to beriberi heart disease where there is inservice
evidence of beriberi with localized edema], or which are due to or
the result of other service-connected disabilities.

Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

Only independent medical evidence may be considered to support
Board findings. If the medical evidence of record is insufficient,
or, in the opinion of the Board, of doubtful weight or credibility,
the Board is always free to supplement the record by seeking an
advisory opinion, ordering a medical examination or citing
recognized medical treatises in its decisions that clearly support
its ultimate conclusions. However, it is not free to substitute its
own judgment for that of such an expert. See Colvin v. Derwinski,
1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder to
determine credibility of the testimony and other lay evidence. See
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Board has the
duty to assess the credibility and weight to be given the evidence.
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) (quoting Wood v.

Derwinski, 1 Vet. App. 190, 193 (1991), reconsideration denied per
curiam, 1 Vet. App. 406 (1991)).

B. Service Connection for Ischemic Heart Disease

From the outset, and due to procedural as well as substantive
questions involved, the Board must clarify the exact nature of the
specific and limited service connection issue for ischemic heart
disease.

In 1989, the veteran suffered an acute anterior wall myocardial
infarction and underwent an emergency angiography and percutaneous
coronary angioplasty. In the current claim, the veteran has been
precise in identifying the issue as relating only to ischemic heart
disease secondary to his POW experience and associated recently
revised regulations.

Thus, at this time, the Board is concerned with the issue of
entitlement to service connection for ischemic heart disease. This
is while fully recognizing that it is clearly demonstrated the
veteran had a wide-range of cardiac-related symptoms and diagnoses.
The collateral and somewhat more complex questions of whether there
is any relationship between his ischemic and other types of heart
disease now exhibited; whether all his current heart problems are
due to or otherwise impacted by other service-connected
disabilities under current regulations, judicial mandates and
recognized medical authority; whether one can distinguish between
his one and another current heart symptoms for rating purposes are
not before the Board at this time.

Pursuant to revisions which went into effect on August 24, 1993 in
regulations [to include 38 C.F.R. 3.309(c)], with regard to
presumptions as to former POWs and certain diseases, in order to
grant service connection for ischemic heart disease, there must be
fulfilled only two basic criteria, i.e., (1) a history of localized
edema of the feet, ankles or legs during captivity; and (2) the
later development of ischemic heart disease.

Parenthetically, as described in detail in other guidelines,
including the very pertinent Veterans Benefits Administration (VBA)
Circular 21-97-1, "Ischemic Heart Disease in Former Prisoner of
War", issued in mid- 1997, other things that are not required
include diagnosis or history of beriberi [although in this case,
the veteran does have such a diagnosis] or beriberi heart disease
or a diagnosis of heart disease during captivity.

The veteran argues while interned as a POW, he was forced to march
for four months in the snow and sleep outdoors. He stated that he
never took his boots off once during the four-month ordeal. He
stated that his feet and legs swelled and he was barely able to
walk. He suffered frostbite, malnutrition, and severe weight loss.

Service medical records are of course limited. However, it is shown
that he had trench foot from the forced marches, missing toenails
that had rotted off, stomach trouble, aching and swelling in his
feet, peptic ulcer disease, and skin complaints. It is also clear
that he had beriberi. It is unclear to what extent any inservice
edematous leg/foot symptoms were due to wet beriberi and to what
extent they were due either to the toenail injuries and/or foot
trauma.

On the special POW Protocol examination conducted in 1984, among
other responses, the veteran checked that he did not have beriberi
in captivity but, that he did have a history of swelling of the
ankles and feet, numbness, weakness and tingling in the fingers,
legs, arms or feet, and chest pain with a hiatal hernia.

During an August 1992 VA neurological examination, the examiner's
impressions included painful peripheral neuropathy, probably due in
part to frostbite in service. He also noted some difficulty with
circulation to the feet, pain on walking, and possibly malnutrition
as a POW.

During a May 1993 VA outpatient visit, the examiner noted no
evidence of significant arterial occlusions. A July 1993
electromyograph (EMG) report reflected predominately sensory
neuropathy and very distal motor neuropathy. October 1994
outpatient records reflect possible beriberi contributing to
coronary

artery disease. In April 1995, an outpatient examiner noted a
history of edema in the lower legs and frostbite. He noted that the
veteran had previously taken thiairnin. The examiner noted that the
veteran was qualified for service-connected presumptive beriberi
heart disease because of his localized edema in his legs as a POW
with later development of ischemic heart disease with congestive
heart failure and abnormal electrocardiogram and echogram
(echocardiogram).

In a March 1996 statement to the RO, the veteran described his
four-month long forced march as a POW during the winter in Germany.
He stated that he did not take his clothes or shoes off for four
months. He described terrible frostbite, swollen legs, diarrhea,
and scabies. He compared the experience to the Bataan Death March.

During his March 1996 RO hearing, the veteran testified that he was
a POW from February 1944 to April 1945. He stated that while a POW,
he was tired all of the time, experienced sleep problems, and
abdominal discomfort, including throwing up, constipation,
diarrhea, and gas. He described feet problems including burning,
cramping, swelling, and pain. He stated that the swelling began
about two or three months after his capture as a POW and was below
the knee from the calf down into his ankles and feet. His toes were
swollen as well. He stated that during the first three months of
capture, he was practically starved. He described his meager diet
as mostly black bread, watery soup and a cup of tea or coffee. He
stated that after service, his symptoms continued and he was
prescribed thiamin.

The veteran submitted an additional statement to the RO in August
1996, describing the conditions of the POW camp, Luft IV.

In a December 1996 POW medical history, the veteran reported
frostbite, trenchfoot, vitamin deficiency, beriberi, chest pain,
numbness, tingling, or pain in the fingers and feet, aches or pains
in the muscles and/or joints, and swelling of the legs and feet,
among other things.

During a December 1996 POW protocol examination, the veteran
reiterated his POW experience and medical history for the examiner.
He complained of joint swelling in his ankles and lower legs on a
daily basis, better when he awoke in the morning and worse by the
evening. He reported a history of edema in the lower legs and feet.

Upon examination, the examiner noted a trace of edema in the ankles
and legs just about calf level. Chest x-rays revealed extensive
calcification of the aorta, compatible with acrosclerosis, residual
blunting of both the right and the left costophrenic angles due to
fibrosis, but no evidence of acute disease or significant change
since June 1995. The examiner noted that the veteran had documented
ischemic heart disease with a heart attack in 1989 and subsequent
angioplasty. He had an echocardiogram in July 1995 which revealed
left atrial enlargement and a severely hypokinetic intraventricular
septum, which was consistent with the electrocardiograph diagnosis
of septoinfarct. The examiner noted that, in other words, the
veteran had a heart attack, which affected the intraventricular
septum. The examiner further, commented that since the veteran had
been diagnosed with ischemic heart disease there was no need to
repeat electrocardiogram testing as the symptoms that he had of
active heart disease were paroxysmal, nocturnal dyspnea and chest
pain relieved by nitroglycerine and some limitation of activity
such as climbing stairs. The veteran's diagnoses included ischemic
heart disease with a history of swelling as a POW which placed the
heart disease in the category of beriberi heart disease and
avitaminosis with documented night blindness and scurvy. The
examiner noted that he had reviewed the claims file and noted a
documented history in 1945 of swelling in the lower extremities. He
noted additional reference to swelling in the lower extremities in
1949. He opined that the veteran's ischemic heart fell under the
category of beriberi heart disease and met the criteria for
presumptive service connection for POW'S.

In an April 1997 statement to the veteran's representative, the VA
protocol examiner reiterated his earlier findings relating to
ischemic heart disease and beriberi. He noted that it was possible
for the veteran to display symptoms of two presumptive disease that
overlapped. He noted that the veteran's beriberi and

avitaminosis shared similar symptoms including significant weight
loss and malnutrition. He reiterated his diagnoses of avitaminosis
and ischemic heart disease as related to beriberi and stated that
the disabilities were related to the veteran's POW experience.

In all instances, with the understanding that combat conditions may
preclude extensive record keeping, etc., the statements of a combat
veteran are weighed heavily with regard to what may or may not be
otherwise documented in his service records pursuant to 38 U.S.C.A.
1154 and other pertinent regulations.

Moreover, in addition, as noted in Section 7.71c(3), of M21-1, part
VI, of March 17, 1995, VA must accept the statements of former POWs
about the disabilities or disease incurred during or immediately
prior to confinement as proof of service incurrence so long as
residual disability is found that can be attributed to the alleged
service incident. Thus, the veteran has met one of the two pivotal
criteria, i.e., edema in service.

The veteran has been diagnosed with ischemic heart disease. This
diagnosis has continued to present, including on the most recent VA
evaluations, and is clearly manifested in the recent conclusion
that he has ischemic heart disease.

It is noted that the veteran also had clearly diagnosed peripheral
symptomatology due to ischemic origins with associated peripheral
neuropathy which serves as confirmatory evidence in that regard.
Since the time he was diagnosed as having ischemic heart disease,
he has had an infarction, has experienced atrial fibrillations, and
has been diagnosed as having coronary artery disease. These may be
associated with the ischemic disease, and as noted above, these are
not questions, which are herein addressed.

Nonetheless, given the fulfillment of the two primary criteria, the
presence of inservice edema, and postservice diagnosis of ischemic
heart disease, the facts are sufficient to support a grant of
service connection for that ischemic heart disease as

having been the result of the veteran's POW experience in service
under appropriate presumptive regulations.

C. Service Connection for Post-traumatic Right Shoulder Disability

A review of the veteran's service medical records reveals that
during the veteran's June 1942 entrance examination, his upper
extremities were clinically evaluated as normal. As noted above,
the veteran was a POW from February 1944 to May 1945. No complaints
or findings relating to his right shoulder were noted during
service. During the veteran's October 1945 discharge examination,
the veteran's upper extremities were clinically evaluated as
normal.

During a January 1993 VA joints examination, the veteran reported
a slow onset of pain in his right shoulder, more so in the previous
four years. He complained of loss of range of motion and some pain
upon raising his arm. He stated that this did not affect his daily
living.

Upon examination, the examiner noted that the veteran undressed and
dressed using both shoulders without difficulty or pain. His muscle
mass was well developed, symmetrical throughout the shoulder
girdles, with no evidence of wasting. He was able to laterally
abduct with palms downward to 80 degrees, at which time, he
developed some pain in the right shoulder. With supination of the
hands, pointing the palms upward at 90 degrees abduction, the pain
disappeared. He veteran was able to laterally abduct up to 185
degrees without pain in either shoulder. Forward flexion was to 180
degrees and was asymptomatic. The veteran was able to place both
hands in the small of his back. External rotation was to 90 degrees
right and left. Internal rotation was to 75 degrees on the right,
which caused some pain in the anterior aspect of the right
shoulder. No pain to palpation over the right shoulder over the
subdeltoid bursa was noted. Tenderness over the bicipital groove
was present. There was no tenderness to palpation of any muscles of
the shoulder girdle. The examiner noted some crepitation in the
right shoulder in going through extremes in range of motion. Right
shoulder x-rays revealed mild osteoarthritis.

The examiner's diagnoses included osteoarthritis, mild to moderate,
with calcific tendinitis to be ruled out.

VA outpatient records from August 1992 to August 1995 reveal
treatment for various disabilities. In June 1995, the veteran
complained of right shoulder pain, chronic since falling as a
paratrooper.

In an August 1995 statement to the RO, the veteran stated that he
was trained as a paratrooper during service. He stated that during
several jumps, he injured his right shoulder. He stated that he did
not mention the injuries because he wanted to pass his infantry
requirements. He reported that on one occasion he went to the sick
call regarding right shoulder pain and was given aspirin. He stated
that his right shoulder had chronically ached since service.

During the veteran's March 1996 RO hearing, he testified that while
in paratrooper training, he was taught to jump forward and roll
onto his right shoulder and then jump backwards and land on his
right shoulder. He described an occasion when he jumped and felt a
terrific rip and pain. He stated that he was treated with aspirin.
He noted that after the pain subsided, he was unable to lift his
arm without difficulty and pain. He stated that he did not report
his pain and did not seek treatment after service. He further,
testified that he was beaten severely as a POW. He could not recall
if he was hit in the right shoulder.

During a December 1996 POW protocol examination, the veteran
reported that he made approximately 50-60 jumps as a paratrooper in
service and hurt his right shoulder about half of a dozen times
during basic training. He complained of pain and limited range of
motion in his right shoulder along with muscular weakness.

Upon examination of the shoulders, the examiner noted abduction of
the right arm to 90 degrees and forward flexion to 165 degrees.
Internal rotation on the right was 45 degrees as compared with 90
degrees on the left. External rotation was 85 degrees on the right.
Attempts to increase range of motion in the right shoulder caused
pain. The right arm flexed to 160 degrees and extended to within
about

5 degrees of normal. X-rays of the right shoulder revealed no
evidence of fracture, subluxation, joint space narrowing, or
significant abnormality or change since January 1993. The
examiner's diagnoses included immobility of the right shoulder and
to a lessor degree right elbow, secondary to trauma of the right
shoulder in paratrooper training in World War II.

To summarize, the veteran is asserting that his right shoulder
disability is the result of service. Service medical records are
negative for treatment for right shoulder disability. The veteran
testified that during his March 1996 RO hearing that he injured his
right shoulder after a paratrooper jump. A January 1993 VA
examiner's diagnoses relating to the right shoulder included
osteoarthritis, mild to moderate, with calcific tendinitis to be
ruled out. When the veteran was seen in December 1996, he reported
a history of right shoulder injuries as a paratrooper while in
service. The VA examiner noted limited range of motion and pain on
increased range of motion. The diagnosis was immobility of the
right shoulder and to a lessor degree right elbow, secondary to
trauma of the right shoulder in paratrooper training in World War
II. The clinical evidence is in relative equipoise as to whether
the veteran has a right shoulder disability related to his service,
and as such, the benefit of the doubt must be resolved in favor of
the veteran.

II. Entitlement to Service Connection for Gall Bladder Removal

The threshold question that must be resolved with regard to this
claim is whether the veteran has presented evidence that the claim
is well grounded; that is, that the claim is plausible. If he has
not, his appeal fails as to the claim, and VA is under no duty to
assist him in any further development of the claim. 38 U.S.C.A.
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990). Although a
claim need not be conclusive to be well grounded, -it must be
accompanied by evidence. The veteran must submit supporting
evidence that justifies a belief by a fair and impartial individual
that the claim is plausible. 38 U.S.C.A. 5107(a); Tirpak v.
Derwinski, 2 Vet. App. 609, 611 (1992). The quality and quantity of
the evidence required to meet this statutory burden depends upon
the issue presented by the claim. Grottveit v. Brown, 5 Vet. App.
91, 92-93 (1993).

As noted above, service connection may be established for a
disability resulting from Personal injury incurred or disease
contracted in the line of duty or for aggravation of a preexisting
injury or disease. 38 U.S.C.A. 1110, 1131. The regulations also
state that service connection may be granted for any disease
diagnosed after discharge, when all the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 C.F.R. 3.303.

Moreover, where a veteran is a former POW, and was detained or
interned for not less than 30 days, and peptic ulcer disease,
beriberi heart disease, malnutrition, a psychosis and/or any of the
anxiety states, peripheral neuropathy, traumatic arthritis, or
helminthiasis, becomes manifest to a degree of 10 percent any time
after such service,, such disease shall be presumed to have been
incurred in service, even though there is no evidence of such
disease during the period of service. The above presumptions are
rebuttable by affirmative evidence to the contrary. 38 U.S.C.A.
1101, 1112, 1113; 38 C.F.R. 3.307, 3.309.

The veteran must submit evidence of a nexus between an in-service
injury or disease and the current disability. Caluza v. Brown, 7
Vet. App. 498 (1995). A lay person is not competent to make a
medical diagnosis or to relate a medical disorder to an in-service
injury or disease. Espiritu v. Derwinski, 2 Vet. App. 494, 494
(1992).

The veteran was a POW from February 1944 to May 1945. No complaints
or findings relating to his gall bladder were noted during service.

During the veteran's March 1996 RO hearing, the veteran testified
that he began having problems with his gall bladder in the 1950's.
He did not recall the types of symptoms he experienced but he had
his gall bladder removed in 1959. He did not remember if he had
ever sought treatment for his gall bladder at a VA medical
facility. He was unable to relate any of his gall bladder problems
to service or his internment as a POW.

During a December 1996 POW protocol examination, the veteran
reported that he underwent gall bladder surgery in 1958 or 1959. No
findings or diagnoses relating to his gall bladder were reported.

Upon review of the service medical records, post-service medical
records, and veteran's statements, the Board finds the veteran's
claim for service connection for gall bladder disability is not
well grounded. The Board notes that the service medical records are
negative for any complaints or findings relating to his gall
bladder in service. The veteran testified at his March 1996 RO
hearing, that his gall bladder problems did not begin until
approximately 1950 and that he had his gall bladder removed in
1959, many years after service. During the veteran's December 1996
POW protocol examination, no complaints or findings relating to his
gall bladder were reported. There is no medical evidence of a
current gall bladder disability and there is no medical evidence
which associates his post-service gall bladder removal with any
incident during service.

In order for a claim to be well grounded in a matter where the
determinative issue involves either medical causation or medical
diagnosis, competent medical evidence is required to fulfill the
well-grounded claim requirement. Grivois v. Brown, 6 Vet. App. 136,
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the evidence of record, the Board concludes that the
veteran has failed to submit any evidence that justifies a belief
by a fair and impartial individual that his claim is plausible. 38
U.S.C.A. 5107(a); Tirpak, at 611. If the veteran fails to submit
evidence in support of a plausible claim, VA is under no duty to
assist the veteran in any further development of the claim.
Grottveit at 93. Furthermore, a claim that is not well grounded
must be denied because it does not present a question of fact or
law over which the Board has jurisdiction. 38 U.S.C.A. 7105(d).

ORDER

Entitlement to service connection for ischemic heart disease is
granted.

Entitlement to service connection for right shoulder disability is
granted. Entitlement to service connection for gall bladder removal
is denied.

V.L. Jordan
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date, which appears on the face of this decision, constitutes
the date of mailing and the copy of this decision, which you have
received, is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

16 -

